                                   Case 20-12820                   Doc 92   Filed 08/27/20         Page 1 of 6


Fill in this information to identify the case:

            Ì¸» Ô¿© Ñºº·½»- ±º Ð»®®§ ßò Î»-²·½µô ÔÔÝ
Debtor Name __________________________________________________________________


                                        Ü·-¬®·½¬ ±ºDistrict
United States Bankruptcy Court for the: _______     Ó¿®§´¿²¼of ________

                                                                                                                         Check if this is an
Case number: îðóïîèîð   ø¶¬ò ¿¼³·²ò îðóïîèîî÷
             _________________________
                                                                                                                         amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                12/17

Month:                ___________                                                                 Date report filed:   ðèñîëñîðîð
                                                                                                                       ___________
                                                                                                                       MM / DD / YYYY

                   Ô¿© Ú·®³
Line of business: ________________________                                                        NAISC code:          ëìïïïð
                                                                                                                       ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                            Æª· Ù«¬¬³¿²ô Ý¸¿°¬»® ïï Ì®«-¬»»
                                              ____________________________________________

Original signature of responsible party       ñ-ñ Æª· Ù«¬¬³¿²
                                              ____________________________________________

Printed name of responsible party             Æª· Ù«¬¬³¿²
                                              ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                            Yes     No         N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.    Did the business operate during the entire reporting period?                                                      ì

    2.    Do you plan to continue to operate the business next month?                                                       ì

    3.    Have you paid all of your bills on time?                                                                          ì

    4.    Did you pay your employees on time?                                                                               ì

    5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   ì

    6.    Have you timely filed your tax returns and paid all of your taxes?                                                                    ì

    7.    Have you timely filed all other required government filings?                                                                          ì

    8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                               ì

    9.    Have you timely paid all of your insurance premiums?                                                              ì

          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                     ì

    11. Have you sold any assets other than inventory?                                                                                  ì

    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                           ì

    13. Did any insurance company cancel your policy?                                                                                   ì

    14. Did you have any unusual or significant unanticipated expenses?                                                                 ì

    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                             ì

    16. Has anyone made an investment in your business?                                                                                 ì

Official Form 425C                             Monthly Operating Report for Small Business Under Chapter 11                     page 1
                              Case 20-12820               Doc 92        Filed 08/27/20          Page 2 of 6



Debtor Name   Ì¸»  Ô¿© Ñºº·½»- ±º Ð»®®§ ßò Î»-²·½µô ÔÔÝ
              _______________________________________________________                              îðóïîèîð ø¶¬ò ¿¼³·²ò îðóïîèîî÷
                                                                                       Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                               ì

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                 ì



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                              $ __________
         This amount must equal what you reported as the cash on hand at the end of the month in the previous
         month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
         Attach a listing of all cash received for the month and label it Exhibit C. Include all
         cash received even if you have not deposited it at the bank, collections on
         receivables, credit card deposits, cash received from other parties, or loans, gifts, or
         payments made by other parties on your behalf. Do not attach bank statements in
         lieu of Exhibit C.
         Report the total from Exhibit C here.                                                         $ __________

    21. Total cash disbursements
         Attach a listing of all payments you made in the month and label it Exhibit D. List the
         date paid, payee, purpose, and amount. Include all cash payments, debit card
         transactions, checks issued even if they have not cleared the bank, outstanding
         checks issued before the bankruptcy was filed that were allowed to clear this month,
         and payments made by other parties on your behalf. Do not attach bank statements
         in lieu of Exhibit D.
                                                                                                      - $ __________
         Report the total from Exhibit D here.

    22. Net cash flow
         Subtract line 21 from line 20 and report the result here.                                                        +   $ __________

         This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
         Add line 22 + line 19. Report the result here.
         Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

         This amount may not match your bank account balance because you may have outstanding checks that
         have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                          304,220.72
                                                                                                                              $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
                              Case 20-12820              Doc 92         Filed 08/27/20             Page 3 of 6



Debtor Name   Ì¸»  Ô¿© Ñºº·½»- ±º Ð»®®§ ßò Î»-²·½µô ÔÔÝ
              _______________________________________________________                                îðóïîèîð ø¶¬ò ¿¼³·²ò îðóïîèîî÷
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                ðòðð
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           ð
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           ð
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ ____________

    30. How much have you paid this month in other professional fees?                                                                    ðòðð
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   ðòðð
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                       Column C
                                        Projected                –   Actual                    =    Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of            Subtract Column B
                                        the previous month’s         this report.                   from Column A.
                                        report.
                                                 ðòðð
                                        $ ____________           –            ðòðð
                                                                     $ ____________
                                                                                               =             ðòðð
                                                                                                    $ ____________
    32. Cash receipts
                                                 ðòðð                         ðòðð             =             ðòðð
    33. Cash disbursements              $ ____________           –   $ ____________                 $ ____________

                                                 ðòðð            –            ðòðð             =             ðòðð
    34. Net cash flow                   $ ____________               $ ____________                 $ ____________


    35. Total projected cash receipts for the next month:                                                                                ðòðð
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                         ðòðð

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                          ðòðð




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
                              Case 20-12820               Doc 92        Filed 08/27/20             Page 4 of 6



Debtor Name   Ì¸»  Ô¿© Ñºº·½»- ±º Ð»®®§ ßò Î»-²·½µô ÔÔÝ
              _______________________________________________________                              îðóïîèîð ø¶¬ò ¿¼³·²ò îðóïîèîî÷
                                                                                       Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

         38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

         39. Bank reconciliation reports for each account.

         40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

         41. Budget, projection, or forecast reports.

         42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                          page 4
                    Case 20-12820        Doc 92     Filed 08/27/20    Page 5 of 6




                    Notes Accompanying Monthly Operating Report
                The Law Offices of Perry A. Resnick, LLC || 20-12820-NVA
                                       July, 2020


                                              EXHIBIT A

Question 4.              The business of the Debtor operates through six 1099 contractors;
                         one attorney and five paraprofessional and clerical staff.1

                                              EXHIBIT B

Question 10.             Several prepetition accounts are still open. Operating accounts
                         remain open with $1.00 balances to allow the Trustee online
                         access to statements and cancelled checks through the Bank's
                         online portal rather than by subpoena. IOLTA accounts remain
                         open also because the ownership of the funds therein has not yet
                         been determined.

                                              EXHIBIT C

                                                  None

                                         EXHIBIT D
      Substantially all payments were made to 1099 contractors or clients. This
information is PII. Exhibit D will be provided to the Office of the United States Trustee.

                                          EXHIBIT E
      All liabilities are owed to clients or to third party medical care providers. This
information is PII. Exhibit E will be provided to the Office of the United States Trustee.

                                        EXHIBIT F
      Receivables are associated with client fees and constitute PII. Furthermore, fees
are generally taken when earned so that they are not in the state of a receivable for any
extended period of time. Exhibit F will be provided to the Office of the United States
Trustee if requested.

                                             SECTION 6

      These professional fees were paid to the agency for the Trustee's in-house
counsel.




       1
           Costs are shared among the jointly administered Debtors.
                Case 20-12820     Doc 92   Filed 08/27/20   Page 6 of 6




                                      SECTION 7

       Receipts and Disbursements are generated by client settlements, the timing of
which is uncertain. The Trustee has no projections for these items.


                                      SECTION 8

      To the extent available these documents will be provided to the Office of the
United States Trustee if requested.
